Citation Nr: 9907984	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-33 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
knee injury with subsequent partial meniscectomy, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for left knee 
condition with degenerative changes, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to October 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) from an appeal of a rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO continued a 10 percent 
rating for service connected residuals of a right knee 
injury.  By a March 1996 rating decision, the rating of the 
right knee disability was increased to 20 percent, effective 
from October 1, 1994.  This matter remains before the Board 
on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § .3321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating for 
either claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected residuals of right knee 
injury with subsequent partial medial meniscectomy is 
manifested by complaints of constant severe pain,  
instability even while wearing a knee brace, range of motion 
between zero and 100 degrees, and X-ray evidence of severe 
degenerative joint disease.

3.  The veteran was informed by a letter dated March 25, 
1996, of the hearing officer's decision granting service 
connection for postoperative left knee meniscectomy with 
degenerative changes, rated as 20 percent disabling from 
June 16, 1995.

4.  The earliest written communication from the veteran or 
his representative that discusses the rating assigned for the 
service connected left knee disability is the VA Form 646 
dated April 1, 1997.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating higher than 20 
percent under DC 5257 for residuals of a right knee injury 
with subsequent partial medial meniscectomy have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§ 3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59 Diagnostic 
Code 5257 (1998).

2.  The criteria for an assignment of a separate 10 percent 
rating, and no higher, under DC 5003 for residuals of a right 
knee injury with subsequent partial medial meniscectomy have 
been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59 
Diagnostic Code 5003 (1998).

3.  The veteran or his representative did not file a timely 
NOD from the initial assignment of a disability evaluation 
for the service-connected left knee disability.  38 U.S.C.A. 
§  7105 (West 1991); 38 C.F.R. §  20.200, 20.201, 20.302(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I. Left knee disability

In a July 1995 rating decision, of which the veteran was 
informed by a letter dated in August 1995, the RO denied 
service connection for left knee disability.  The veteran 
filed a NOD with this action in September 1995.  The RO 
issued a supplemental statement of the case (SSOC) that 
included this issue later in September 1995.  In October 
1995, the veteran included this issue in his substantive 
appeal.  Thus, the veteran perfected an appeal from the 
denial of service connection for a left knee disability.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1998).  

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (1998).  
A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a NOD.  38 C.F.R. § 20.201 
(1998).  A claimant, or his or her representative, must file 
a NOD with a determination by the RO within one year from the 
date that the RO mails notice of the determination to him or 
her.  Otherwise, that determination will become final.  The 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a) (1998).  

In this case, the hearing officer granted service connection 
for a left knee disability, specifically, postoperative left 
knee meniscectomy with degenerative changes, in March 1996.  
The veteran was given a copy of the hearing officer's 
decision by letter dated March 25, 1996.  The SSOC issued on 
March 21, 1996, also indicates that service connection for a 
left knee condition was granted, with a 20 percent evaluation 
assigned from June 16, 1995, and indicates that this was a 
full grant of the benefits sought on appeal as to that issue.  

In Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997) (table), 
the United States Court of Appeals for the Federal Circuit 
(Federal Court) issued an order reversing and remanding the 
decision in Holland v. Brown, 9 Vet. App. 324 (1996).  This 
action was based on Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), in which the Federal Court rejected the holding 
in West v. Brown, 7 Vet. App. 329 (1995) (en banc), that, for 
jurisdictional purposes, an appeal of a service connection 
claim includes all benefits potentially available that stem 
from the essential elements of the claim.  The Federal Court 
held that, for purposes of initiating appellate review, an 
NOD applies only to the element of the claim currently being 
decided, such as service-connectedness, and necessarily 
cannot apply to "the logically down-stream element of 
compensation level" if the service connection claim is 
subsequently granted either by the Board or on remand from 
the Board by the RO.  Therefore, the Board does not have 
jurisdiction to decide the issue of the evaluation to be 
assigned for the service-connected left knee disability on 
the basis of the appeal from the denial of service 
connection.  The RO, however, erroneously included the issue 
of the evaluation of the left knee disability in the August 
1996 SSOC.  

The Board has examined the record to see if there is any 
written communication from the veteran or his representative 
within one year of the March 25, 1996, notification of the 
hearing officer's decision that could service as a NOD.  In 
this case, the earliest written communication received from 
the veteran or his representative concerning this issue is 
the VA form 646, Statement of Accredited Representative in 
Appealed Case, dated April 1, 1997.  It is not date-stamped 
as received by the RO, but it may be assumed that it was not 
filed earlier than April 1, 1997.  This is beyond the one-
year period within which to file the NOD.  

The Board notes that 38 C.F.R. § 20.305(a) (1998) provides 
that when the rules require that any written document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed, and that, in 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  The Board also notes, 
however, that this VA form 646 was completed by a national 
service officer of the veterans' service organization named 
as the veteran's representative at the RO.  The form was not 
sent through the United States Postal Service.  Consequently, 
the Board concludes that 38 C.F.R. § 20.305(a) would not 
apply in this situation.

As a timely NOD was not filed, the Board does not have 
jurisdiction as to the issue of the rating to be assigned for 
the left knee disability.  That issue is dismissed from the 
appeal.  

	II.  Right Knee Disability

The veteran has presented a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), 
has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257, citing Esteban.  Thus, the Board will consider whether 
separate ratings should be assigned for the various 
manifestations of the service-connected right knee 
disability.  

Degenerative arthritis, under DC 5003, that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
DC 5003. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  Under Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court noted that DC 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under DC 5003.

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  A February 1973 rating decision granted 
service connection for the residuals of a right knee injury, 
torn medial collateral ligament and medial meniscus, with a 
10 percent rating under DC 5257 effective October 12, 1972.  
The evidence from the veteran's service medical records 
indicates that he sustained an injury to his right knee, 
specifically a strain to his medial collateral ligament, in 
November 1967 while wrestling.  A December 1967 report shows 
that he had a torn right medial collateral ligament and a 
torn right medial meniscus that was repaired by surgery.  His 
December 1972 VA examination showed mild residual symptoms of 
his inservice knee injury.    

Subsequent rating decisions confirmed the 10 percent rating 
until June 1985, when the RO granted a temporary 100 percent 
convalescence rating from April 22, 1985 to May 31, 1995, 
followed arthroscopic surgery that revealed a partial tear in 
the posterior part of the medial meniscus and laxity of the 
cruciate ligament and medial collateral ligament.  He 
received a partial meniscectomy.  The RO again evaluated the 
veteran's right knee condition as 10 percent disabling 
effective June 1, 1995.  A November 1993 rating decision 
again granted a temporary 100 percent rating from July 15, 
1993 to August 31, 1993, for convalescence after further 
right knee arthroscopic surgery.  VA medical records from 
July 1993 reveal that the veteran underwent surgery for 
partial excision of the right medial meniscus, and repair of 
a partially torn right anterior collateral ligament.  The 10 
percent rating was restored from September 1, 1993.  A March 
1995 rating decision again granted a 100 percent 
convalescence rating, from June 15, 1994 to September 30, 
1994, based on evidence of hospitalization for a proximal 
tibial osteotomy of the right knee.  X-ray evidence during 
this same period revealed medial compartment degenerative 
joint disease.  The RO then returned the rating to 10 percent 
effective October 1, 1993.    

Subsequent rating decisions confirmed the 10 percent rating 
until March 1996, when a hearing officer granted a rating of 
20 percent under Diagnostic Code 5257 for moderate 
instability of the knee.  During the hearing, the veteran 
complained of moderate constant pain and instability of both 
knees, requiring braces. 
   
The veteran has appealed the assignment of a 20 percent 
rating for his service connected right knee condition, and 
contends that a higher rating is warranted.  He contends that 
he has constant severe right knee pain, some swelling, with 
constant instability that prevent him from walking down 
stairs properly and requires the use of a brace.  He also 
complains of occasional giving way.  After a review of the 
records, the Board finds that the evidence supports his claim 
for an increased evaluation.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 1998).

Under 38 C.F.R. § 4.71a, DC 5257, knee impairment, involving 
recurrent subluxation or lateral instability, provides a 
basis for the assignment of ratings of 30 percent when 
severe, 20 percent when moderate, and 10 percent when slight.  
The Board finds that the veteran's right knee condition 
involves lateral instability of a moderate degree.  He 
reported during his March 1996 RO hearing that his right knee 
is unstable, even while wearing a knee brace.  He testified 
that his knee will give out on him if he is not careful 
walking.  The most recent VA examination of the right knee, 
in July 1995, showed a 10 mm medial collateral ligamentous 
laxity.  The right knee diagnosis included a finding of 
instability. There is no evidence that the right knee 
instability is severe in degree.  The Board finds that this 
evidence is consistent with no more than moderate lateral 
instability of the left knee, and thus finds that a 20 
percent rating under DC 5257 is appropriate.  

As for other possible bases for a right knee disability, 
limitation of motion of the knee joint is rated under DC 5260 
(limitation of leg flexion) and DC 5261 (limitation of leg 
extension).  The evidence in this case does not support a 
disability rating under these sections.  The July 1995 VA 
examination revealed that the veteran's range of motion was 
from zero degrees to 100 degrees, with some slight valgus 
deformity and tenderness about the knee joint.  The normal 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. Part 4, Plate II.  A compensable rating for 
limitation of flexion requires limitation to 45 degrees, 
which is not shown or approximated in this case.  A 
compensable rating for limitation of extension under DC 5261 
requires limitation to 10 degrees, which is also not shown or 
approximated in this case.

The Board also notes that the required manifestations for 
evaluation under DC 5256 (knee, ankylosis), DC 5258 
(cartilage, dislocated, semilunar), and DC 5262 (tibia and 
fibula, impairment of), are not applicable.  The presence of 
ankylosis of the right knee, dislocation of semilunar 
cartilage, or impairment of the tibia or fibula has not been 
demonstrated.  

DC 5259 assigns a 10 percent rating for symptomatic removal 
of semilunar cartilage.  No other rating is available under 
this code section.  The Board acknowledges that the veteran 
has undergone three separate meniscectomy procedures on his 
right knee.  However, the evidence indicates that these 
procedures were to repair torn meniscus, and did not remove 
his medial meniscus.  Therefore, the Board does not find that 
a rating under this code section is appropriate.  

The Board also considers whether the veteran is entitled to a 
rating under DC 5003 for degenerative arthritis.  As the 
March X-ray examination reveals, the veteran has  
degenerative joint disease of both knees.  In fact, the July 
1995 VA examination, which also included X-rays of the knees, 
characterized the degenerative joint disease as severe.  
Although the range of motion testing of the right knee does 
not show a compensable range of motion limitation under the 
Schedule, the Board is satisfied that there is ample evidence 
that the veteran has painful motion of the knee due to 
arthritis.  Therefore, in accordance with Hicks v. Brown, 
supra, and 38 C.F.R. § 4.59, the Board will assess an 
additional 10 percent rating under DC 5003.  Pursuant to 38 
C.F.R. § 4.25 and Esteban v. Brown, supra, the Board finds, 
in addition to the 20 percent rating under DC 5257, a 
separate 10 percent rating should be assigned under DC 5003.

In considering a further evaluation under § 4.40 or 4.45, the 
Board finds that the pain on motion and excessive movement of 
the knee joint that are evidenced in the record were 
considered in the Board's ratings under DC 5003 and 5257.  
Therefore, no additional rating pursuant to these sections is 
appropriate.

The disability ratings according under the Schedule do not, 
however, preclude the Board from granting a higher rating for 
these disabilities.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service 
connected disability" is made.  38 C.F.R. § 3.321 (b)(1) 
(1998).  The Board must find that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
knee.  As discussed above, however, the record in this case 
does not support a higher rating for the right knee under the 
Schedule.  Additionally, the Board finds no evidence of an 
exceptional disability picture in this case.  The Board notes 
that the veteran has had one inservice hospitalization for 
his right knee, and three surgeries since service separation.  
However, the post service operations were arthroscopic 
procedures and an osteotomy that did not result in prolonged 
periods of inpatient treatment or convalescence.  The Board 
does not find that this surgery, alone, warrant an 
extraschedular rating.  The record also does not show that 
the veteran's right knee condition is so unusual as to 
markedly interfere with his employment; the record does not 
show that this disability has prevented or hindered any 
attempts to obtain gainful employment.  For the reasons noted 
above, the Board concludes that the impairment resulting from 
the right knee disability is adequately compensated by the 
ratings now assigned.  Extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted.


ORDER

A disability evaluation greater than 20 percent under DC 5257 
for residuals of a right knee injury with subsequent partial 
meniscectomy is denied.  A separate 10 percent disability 
evaluation, and no higher, is granted under DC 5003, in 
addition to the 20 percent disability evaluation under DC 
5257, for residuals of a right knee injury with subsequent 
partial meniscectomy, subject to controlling regulations 
governing the payment of monetary benefits.  

The issue of the disability evaluation assigned for the 
service-connected left knee disability is dismissed from the 
appeal.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


- 12 -


- 1 -


